August 22, 2014 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re:Delaware Life Insurance Company (the “Company”) (formerly known as Sun Life Assurance Company of Canada (U.S.)) CIK Number: 0000745544 Commissioners: We are filing this correspondence letter in order to reflect the new name of the Company on the EDGAR system. Effective July 21, 2014, Sun Life Assurance Company of Canada (U.S.) changed its name to Delaware Life Insurance Company. Sincerely, /s/ Kenneth N. Crowley Kenneth N. Crowley Senior Counsel
